Citation Nr: 1211668	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to June 23, 200.  

3.  Entitlement to a rating in excess of 40 percent for diabetes mellitus on or after June 23, 2008.

4.  Entitlement to a compensable evaluation for erectile dysfunction prior to July 6, 2006.

5.  Entitlement to a rating in excess of 20 percent on or after July 6, 2006.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2009, the Veteran presented testimony at a travel Board hearing conducted at the Phoenix RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims folder.  At the hearing, the parties agreed to leave the record open for 30 days to allow for the presentation of additional evidence.  

The Board remanded the case for further development in March 2010.  There has been substantial compliance with the remand directive, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board also notes that the RO issued a rating decision in September 2011 and increased the disability evaluations for the Veteran's diabetes mellitus to 40 percent effective from June 23, 2008, and for erectile dysfunction to 20 percent effective from July 6, 2006.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal to the Board. 

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more.  The Veteran also does not have a history of diastolic pressure predominantly 100 or more with continuous medication for control.

2.  Prior to June 23, 2008, the evidence shows that the Veteran's type I diabetes mellitus was treated with medication and a restricted diet, but there was no indication that the disorder required the regulation of activities.

3.  From June 23, 2008 to April 13, 2009, the Veterans' type I diabetes mellitus did not require insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

4.  As of April 14, 2009, the evidence shows that the Veteran's type I diabetes mellitus was required medication, a restricted diet, and regulation of activities, with episodes of hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  He did not require one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

5.  Since April 7, 2006, the Veteran has had a penile deformity and erectile dysfunction.  

6.  The Veteran is in receipt of the maximum schedular evaluation available for erectile dysfunction, and extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.104, Diagnostic Code 7101 (2011). 

2.  The criteria for a disability rating in excess of 20 percent for type I diabetes mellitus have not been met for the period prior to June 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for a disability rating in excess of 40 percent for type I diabetes mellitus have not been met for the period from June 23, 2008, to April 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.119, Diagnostic Code 7913 (2011).

4.  The criteria for a disability rating of 60 percent for type I diabetes mellitus have been met as of April 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.119, Diagnostic Code 7913 (2011).

5.  The criteria for an evaluation of 20 percent, but no more, for erectile dysfunction with penile deformity, have been met for the entirety of the appeal period extending from April 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.115b, Code 7522 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO did provide the appellant with notice in June 2006, prior to the initial decision on the claims in March 2007, as well as in July 2009 and March 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the June 2006 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The June 2006, July 2009, and March 2010 letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

The June 2006, July 2009, and March 2010 letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Those letters also explained how effective dates were determined. 

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide and about the information and evidence that he was expected to provide.  Therefore, the Board finds that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records from the Social Security Administration (SSA) were also obtained and associated with the claims file.  The Veteran was also provided the opportunity to testify at a hearing before the Board. 

Moreover, numerous VA examinations and evaluations have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claims on appeal, and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided is inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.   Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claims at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In addition, neither the Veteran nor his representative has identified any additional records or evidence pertinent to the claims which are not already on file.  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 





Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 




I.  Hypertension

In a February 2005 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation effective from September 28, 2004.  The Veteran later filed a claim for an increased evaluation in April 2006. 

The Veteran is currently assigned a noncompensable evaluation for hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for hypertension.  A private medical record dated in July 2004 indicates that the Veteran had a blood pressure reading of 120/72.   During a November 2004 VA examination, blood pressure readings of 130/80, 121/71 and 125/68 were recorded.  At that time, the Veteran also reported measuring his blood pressure at home and indicated that it was normally about 130/80.  In addition, a July 2006 VA diabetes examiner noted that hypertension was present and controlled with medication.  The Veteran's blood pressure was recorded as 130/80 at that time. 

Moreover, VA medical records dated in August 2006 document the Veteran's blood pressure as being 134/76, and it was noted that he was taking Lisinopril and that Losartan would be added.  An entry dated in October 2006 also reflects that the Veteran had been taking his blood pressure every other week and did not report any elevated measurements.  The entry revealed that the Veteran was taking HCTZ, Lisinopril, Atenolol, and Losartan for treatment of blood pressure.  Additionally, a blood pressure reading of 131/88 was made in October 2006.  When he was seen in January 2007, it was further noted that the Veteran continued to take numerous medications to control his blood pressure, but a reading of 125/86 was made.  A June 2007 record also reflected that his blood pressure was 136/70 and that his hypertension was under better control.  When seen again in October 2007, the Veteran had blood pressure was 129/85, and another blood pressure reading of 120/79 was recorded in June 2008.  Readings of 138/78 and 122/88 were made in February 2009.  

In addition, an April 2009 VA diabetes examiner observed that the Veteran had an 18-year history of hypertension, which had been difficult to control and required four medications.  However, his blood pressure was measured as 150/82 and 134/80 were made on examination.  

The Veteran was later seen in July 2009 at which time his blood pressure was123/82.  

The Veteran and his spouse provided testimony at a December 2009 hearing before the Board.  At that time, he stated that he was taking five medications to control his blood pressure.  

Records from the Social Security Administration were received in March 2010, but most of those records were duplicative of evidence already on file.  

In addition, a July 2010 VA examination revealed blood pressure readings of 132/95, 132/85, and 130/85.  Hypertension without hypertensive complications was diagnosed.  The examiner opined that this condition did not affect the Veteran's physical ability in any employment and stated that there were no restrictions because hypertension by itself does not limit physical activities and the Veteran did not have any other complications.

VA records dated in 2010 and 2011 include the following recorded blood pressure readings: 136/80, 143/96 and 150/103 (February 2010); 143/97, 123/86 and 153/100 (May 2010): 138/86 and 147/93 (December 2010); 157/102 (January 2011); 151/90 (February 2011); 136/86 (March 2011); 158/96 and 138/86 (May 2011); and 135/84 (June 2011). 

The foregoing evidence does indicate that the Veteran has been using one or more medications for control of his hypertension.  However, the Board finds that the Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  In fact, as summarized above, over two dozen blood pressure readings have been made during the appeal period, yet no systolic pressure readings over 160 are shown and only two diastolic pressure readings over 100 have been made.  

Similarly, the Board finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more with continuous medication for control.  In this regard, historical records dated in 2004, prior to the appeal period, fail to reveal any evidence of diastolic pressure predominantly 100 or more.  In addition, the Veteran himself reported that in 2004 his blood pressure was measured at home and ran about 130/80.  Hence, there is no historical information on file (lay or clinical) that reveals diastolic pressure predominantly 100 or more with continuous medication for control.  Furthermore, no blood pressure readings made between 2006 and 2009 ever revealed diastolic pressure of 100 or more.  The fact that the Veteran has been taking medication for hypertension, even on a long-standing basis as shown in this case, does not provide a basis alone for the assignment of a compensable evaluation.  

As explained herein, the Veteran's hypertension is not manifested by systolic or diastolic readings, historical or present, which meet the criteria for a compensable 10 percent rating under Diagnostic Code 7101.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



II.  Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 percent disability evaluation prior to June 23, 2008, and a 40 percent disability effective from June 23, 2008, pursuant to 38 C.F.R. § 4.119 , Diagnostic Code 7913.  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

In this case, during a July 2006 VA diabetes examination, the examiner observed that the Veteran had been diagnosed with diabetes in 1991 and that he had been hospitalized on at least one occasion for ketoacidosis and had several emergency room visits due to hypoglycemia.  It was also noted that paramedics had visited his home.  The examiner further observed that the Veteran was on a restricted diet, that his weight was 165 pounds, and that his weight had fluctuated from 155 to 161 pounds.  The examiner indicated that the Veteran's activities of daily living had certainly been impacted by his diabetes, particularly due to severe hypoglycemia.  In addition, the examiner stated that the Veteran was taking numerous medications, including insulin and a Simvastatin and Glucagon injectable for emergencies. He also saw a diabetic provider on a monthly basis.  There was no evidence of diabetic retinopathy or coronary artery disease.  Intermittent tingling and numbness in both feet was noted, as was urinary frequency due to hyperglycemia.  Type I diabetes mellitus with non-optimal control was diagnosed, as was peripheral neuropathy - awaiting additional testing.  

A VA record dated in August 2006 indicated that the Veteran had a long history of uncontrolled diabetes with hypoglycemia.  It was noted that he was still not using a pre-pump/intensive insulin regimen and that he was directed to keep a log of his diet and carbohydrate count.  An October 2006 record appears to reflect that the Veteran had several documented episodes of hypoglycemia during the prior month.  When seen in August 2007, it was noted that the Veteran had erratic blood sugar control due to a combination of non-compliance and an erratic work schedule.  The physician also commented that the Veteran was a good candidate for an insulin pump.  

Private hospital records reflect that the Veteran was treated for hypoglycemia in March 2004 and July 2007.  

A January 2008 psychology note includes a discussion of the factors contributing to the Veteran's non-compliance.  He reported that long 12-hour work shifts resulted in him being unable to take his insulin and stated that he did not like pricking his finger or administering insulin shots.  He also mentioned that he did not watch his diet, ate whatever he wanted, and did not follow a specific diet, but noted that he did attempt to count his carbohydrates due to renal problems.  

The file contains a VA medical statement from the Veteran's treating endocrinologist to his employer dated on June 23, 2008.  The doctor observed that the Veteran had uncontrolled diabetes and needed to be able to take multiple breaks to check his blood sugar and treat symptoms as necessary.  A June 2008 medical record indicated that the Veteran had a two-month history of a burning feeling in the toes and feet.  Several recent hypoglycemic episodes were also noted.  Uncontrolled Type I diabetes was diagnosed.   

The file contains a December 2008 statement from an insurance provider indicating that the Veteran had been approved for long-term disability benefits and had established that he became disabled in June 2008 due to diabetes.

VA records dated in March 2009 reflect that the Veteran was denied an insulin pump because he did not follow the required criteria.  Erratic blood sugar control due to non-compliance and insulin sensitivity were noted.  

A VA diabetes examination was conducted in April 2009.  The report indicated that the Veteran had ketoacidosis on one occasion in 2000.  It was noted that he was very adherent to his diet and counting carbohydrates and that the condition was treated with insulin and other medications.  The report mentioned that the Veteran developed hypoglycemia about twice a month, and his weight was described as stable.  The Veteran was diagnosed with type I diabetes mellitus with difficulty with control and wide swings in blood sugar, despite good adherence to diet and treatment.  The examiner explained that it was not related to exercise, but was characterized by frequent hypoglycemic reactions.  Diabetic peripheral neuropathy of the distal lower extremities was also diagnosed.

In a statement from the Veteran's wife dated in July 2009, she reported that the Veteran had passed out in June 2008 while on the job following which he was placed on short-term disability.  He was then place on long-term disability effective from December 31, 2008, and had been unable to return to work. 

The file contains a VA opinion provided in October 2009 to the effect that, even with his service-connected conditions, the Veteran was capable of engaging in substantially gainful employment.  The doctor explained that the Veteran could not work in areas involving driving, operating dangerous equipment, or working at heights due to hypoglycemic episodes and diabetic peripheral neuropathy.  

The Veteran provided testimony at a hearing held in December 2009.  He indicated that low blow sugar and insulin use had been a part of his life since 1996.  He also stated that he received diabetic care approximately twice a month through VA and was sometimes on a restricted diet.  The Veteran's wife testified that his diabetes was not stable and that she was calling 911 almost weekly during 2004.  The Veteran also reported that a doctor had restricted his activities to the extent that he should not stand or sit for more than two hours as a result of neuropathy associated with diabetes.    

Records from the Social Security Administration were received in March 2010, but most of those records were duplicative of evidence already on file.  

A VA examination was conducted in July 2010, and the claims file was reviewed.  The Veteran reported having good compliance with a diabetic regimen.  A history of four to five hypoglycemic events during the past year requiring 911 calls was reported with two trips to the emergency room.  The last episode of ketoacidosis was reported in August 2000.  It was noted that the Veteran was on a restricted diet and that his primary care physician had restricted his activities in 2008 and advised him to change his job to a less physically demanding one.  The examiner opined that, because the Veteran had frequent hypoglycemia caused by his insulin, he was physically limited to engage in only employment that did not involve the use of power tools or operating vehicles or require continuous medication and alertness.   

In July 2011, private records dated in 2004 were received from the National Institute of Health.  These records do not contain any relevant information or evidence pertinent to the applicable appeal period, as these records document laboratory test results and do not address any symptomatology pertinent to the rating criteria for diabetes mellitus.

VA records reflect that the Veteran was seen in August 2011 at which time his blood sugar levels were described as out of control with high readings for the past two weeks.  Hypoglycemic diabetes was diagnosed.  

Having reviewed the evidence pertinent to the appeal period, the Board concludes that staged ratings are appropriate with respect to this claim.  Clinical records dated from April 7, 2006, to June 22, 2008, reflect that the Veteran was on a restricted diet for treatment of diabetes and that insulin was also required for treatment.  However, there was no indication that regulation of activities was medically indicated.  With regard to the criterion involving regulation of activities, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities).  As there was no showing during this portion of the appeal period that the Veteran's diabetes required regulation of activities, there is no basis for the assignment of an evaluation in excess of 20 percent for the appeal period prior to June 23, 2008.  

Nevertheless, on June 23, 2008, a VA medical statement was issued by the Veteran's treating endocrinologist to his employer in which he indicated that the Veteran had uncontrolled diabetes and needed to be able to take multiple breaks to check his blood sugar and treat symptoms as necessary.  In essence, as of that date, the record arguably contains evidence of insulin use, restricted diet, and regulation of activities, supporting the assignment of a 40 percent evaluation from that date forward.  

The remaining question on appeal is whether there is any basis for the assignment of a 60 percent evaluation for any portion of the appeal period.  In order to warrant the assignment of a 60 percent evaluation, diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated must be shown.  

Clinical evidence reflects that there were no episodes of ketoacidosis during the appeal period and that the last such documented episode was in 2000, which was well before the appeal period at issue.  

The Board acknowledges that the file contains numerous references to hypoglycemic reactions during the appeal period.  However, the rating criteria provide that these episodes must be of such severity as to require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  In this regard, the history reveals emergency room visits due to hypoglycemia documented in 2004 and one in 2007.  In June 2008, the Veteran reportedly passed out while on the job.  

Nevertheless, in testimony provided on December 2, 2009, the Veteran stated that he received diabetic care approximately twice a month through VA.  This lay account is consistent with a review of VA records dated from 2009 to the present.  In addition, the April 2009 VA diabetes examination report mentioned that the Veteran developed hypoglycemia about twice a month.  A July 2010 VA examination report also noted a history of four to five hypoglycemic events during the past year requiring 911 calls with two trips to the emergency room.  The examiner opined that because the Veteran had frequent hypoglycemia caused by his insulin, he was physically limited to engage in only employment that did not involve the use of power tools or operating vehicles or require continuous medication and alertness.   Essentially, there is documentation of treatment for the Veteran's hypoglycemic episodes with the frequency and urgency required for the assignment of a 60 percent evaluation as of April 14, 2009.

With resolution of any doubt in favor of the Veteran, it is factually ascertainable that the criteria supporting the grant of a 60 percent evaluation for diabetes mellitus was met from April 14, 2009, the date of the VA examination report documenting hypoglycemic reactions occurring two times a month, together with clinical records and the Veteran's 2009 testimony reflecting twice a month visits to a diabetic care provider.  Accordingly, the claim is granted to this extent. 

The Board has further considered whether the Veteran may be entitled to an evaluation in excess of 60 percent for the period from April 14, 2009, to the present.  The aforementioned evidence does not show that he more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Indeed, the Veteran is already separately evaluated for peripheral neuropathy and erectile dysfunction.  There is no indication that he has been hospitalized three times per year, and he testified in December 2009 that he only sees his diabetic care provider twice per month, as opposed to weekly.  Moreover, the Veteran's weight was described as stable during the April 2009 VA examination.  Therefore, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent.  

Having considered the concept of staged ratings in this case as discussed in Hart, supra, the Board concludes that entitlement to a disability rating in excess of 20 percent for diabetes, from April 7, 2006, to June 22, 2008, is not warranted.  Nor is a disability rating in excess of 40 percent from June 23, 2008, to April 14, 2009.  However, an increased 60 percent evaluation is warranted effective from April 14, 2009, and the claim is granted to this extent.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).


III.  Erectile Dysfunction

In a February 2005 rating action, service connection was established for erectile dysfunction for which an initial non-compensable evaluation was assigned effective from September 2004.  In April 2006, he filed an increased rating claim.  

The Veteran's erectile dysfunction is currently assigned a noncompensable evaluation prior to July 6, 2006, and a 20 percent disability evaluation as of July 6, 2006, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that diagnostic code, a 20 percent evaluation is warranted for penis deformity with loss of erectile power.  The 20 percent rating is the highest and only evaluation available under this rating code.  38 C.F.R. § 4.115b, Code 7522.  

The Board also notes that the Veteran is in receipt of special monthly compensation for loss of use of a creative organ as a result of this disability, effective from September 2004.  

In this case, a VA diabetes examination was conducted in July 2006.  It was noted that the Veteran did have a three-year history of erectile dysfunction and had been on Viagra.  A curvature in the shaft of the penis in an erect position was noted, but genitalia were normal on examination.  Erectile dysfunction with a history of penile shaft distortion, which was possibly due to Peyronie disease and not diabetes-related, was diagnosed.  

Another VA diabetes examination was conducted in April 2009 at which time the examiner indicated that the Veteran had a history of erectile dysfunction since 2002 for which he was using Viagra and Levitra with partial success.  Erectile dysfunction was diagnosed.

The Veteran provided testimony at a hearing held in December 2009 after which a new examination was requested to determine whether the Veteran had deformity of the penis as well as erectile dysfunction.  

A VA examination was conducted in July 2010 and the claims file was reviewed.  Total impotence since 2003 was noted.  A physical examination of the penis revealed Peyronnie's disease with a moderate curve to the right.  Erectile dysfunction associated with diabetes was diagnosed.  The examiner opined that this condition did not have any significant effect on the Veteran's physical ability to engage in employment.  

In March 2011, the Veteran was seen for a sexual dysfunction consultation at which time a trial of Alprostadil was recommended.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for his erectile dysfunction for the period prior to July 6, 2006.  In the September 2011 rating decision granting a 20 percent evaluation as of July 6, 2006, the RO explained that a curvature in the shaft of the penis was initially shown upon VA examination conducted on July 6, 2006.  The Board observes that the RO is technically correct in that a deformity of the penis was not actually shown prior to July 6, 2006.  However, as a practical matter, it is unlikely that the deformity was not manifested when the increased rating claim was filed on April 7, 2006, which would have been only three months prior to the July 2006 VA examination.  Accordingly, in the interest of consistency and fairness and with resolution of any doubt in favor of the Veteran, the Board concludes that a 20 percent evaluation is warranted for the entirety of the appeal period extending from April 7, 2006, and to this extent the appeal is granted.  

The Board has considered whether there is any basis for the assignment of an evaluation in excess of 20 percent for the Veteran's erectile dysfunction for any portion of the appeal period extending from April 7, 2006, to the present, but concludes that a 20 percent is the highest evaluation available under the most appropriate rating code, 7522.  An evaluation under a different rating code has been considered, but there are no rating codes that are more appropriate for evaluation of the Veteran's disability.  As the maximum schedular evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).


IV.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension, diabetes mellitus, and erectile dysfunction are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available for hypertension and diabetes mellitus under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

The Board does acknowledge that the Veteran has been assigned the maximum schedular evaluation available for erectile dysfunction. However, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his erectile dysfunction, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In fact, a July 2010 VA examiner specifically stated that the condition did not have any significant effect on the Veteran's ability to engage in employment.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension, diabetes mellitus, and erectile dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a compensable evaluation for hypertension is denied.

For period prior to June 23, 2008, a disability rating in excess of 20 percent for type I diabetes mellitus is denied.

For period from June 23, 2008, to April 43, 2009, a disability rating in excess of 40 percent for type I diabetes mellitus is denied.

A 60 percent disability rating for type I diabetes mellitus is granted as of April 14, 2009, subject to the provisions governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent for erectile dysfunction with penile deformity is granted for the entirety of the appeal period extending from April 7, 2006, subject to the provisions governing the award of monetary benefits.  


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, as is the case here, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009), at 453-54.  

For much of the applicable appeal period, the Veteran has maintained that he is unemployable due, at least in part, to his service-connected diabetes mellitus and hypertension.  Accordingly, the issue of entitlement to a TDIU has been raised by Veteran and the evidence of record in this case.  The Board notes that a review of the file reflects that the Veteran had filed a TDIU claim in May 2009, which was denied in a December 2009 rating action.  However, by virtue of this decision, increased ratings not in place at the time of that prior decision, and possibly impacting the claim, have been granted.   

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  Upon remand, the RO is requested to provide the Veteran proper notice in connection with his TDIU claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.  In this regard, the Board notes that the Veteran has several service-connected conditions not addressed in the Board decision above (depression, peripheral neuropathy of both lower extremities, nephropathy), which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a proper notice letter in connection with his claim for TDIU.  

2.  The RO should provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA medical records dated from September 2011 to the present.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, the RO should document in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO should consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected disabilities, including his type I diabetes mellitus and hypertension, as well as depression, peripheral neuropathy of both lower extremities, nephropathy.   In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or s medical opinion, as is deemed necessary.  

If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


